


Exhibit 10.11.1

 

[g16512kmi001.jpg]

 

December 17, 2008

 

Dr. Oliver Peoples

c/o Metabolix, Inc.

21 Erie Street

Cambridge, MA 02139

 

Re:  First Amendment to Employment Agreement

 

Dear Oliver:

 

This letter amends the terms of the Employment Letter Agreement (the
“Agreement”) dated as of July 20, 2006 by and between Metabolix, Inc. (the
“Company”) and you as set forth below.  Capitalized terms not defined herein
shall have the meaning specified in the Agreement.

 


1.                                       SECTION 3(A) OF THE AGREEMENT IS HEREBY
AMENDED BY INSERTING THE FOLLOWING IMMEDIATELY PRIOR TO THE PERIOD AT THE END OF
THE FIRST SENTENCE THEREOF:

 

“payable on a semi-monthly basis in accordance with the Company’s normal payroll
practices”

 


2.                                       SECTION 4(A) OF THE AGREEMENT IS HEREBY
AMENDED BY INSERTING THE FOLLOWING IMMEDIATELY BEFORE THE PERIOD AT THE END OF
THE LAST SENTENCE THEREOF:

 

“but in no event more than 45 days after the date on which your employment
terminates”

 


3.                                       SECTION 4(B) OF THE AGREEMENT IS HEREBY
AMENDED BY ADDING THE FOLLOWING IMMEDIATELY PRIOR TO THE COMMA AFTER THE PHRASE
“RELEASE OF CLAIMS AGAINST THE COMPANY” WITHIN THE FIRST SENTENCE THEREOF:

 

“that is fully effective, within thirty (30) days after the date of termination”

 


4.                                       SECTION 4(B) OF THE AGREEMENT IS HEREBY
AMENDED BY DELETING SUBSECTIONS (A) AND (B) THEREOF AND SUBSTITUTING THE
FOLLOWING THEREFOR:

 

“on the 37th day after the date on which your employment terminates (provided
the release referred to above is effective prior to such date)”

 


5.                                       SECTION 4(C)(I) OF THE AGREEMENT IS
HEREBY AMENDED BY ADDING THE FOLLOWING IMMEDIATELY PRIOR TO THE COMMA AFTER THE
PHRASE “RELEASE OF CLAIMS AGAINST THE COMPANY” WITHIN THE FIRST SENTENCE
THEREOF:

 

Metabolix | 21 Erie Street | Cambridge | MA | 02139 | USA

tel: 617 583 1700 | fax: 617 583 1767 | www.metabolix.com

--------------------------------------------------------------------------------


 

“that is fully effective within thirty (30) days after the date of termination”

 


6.                                       SECTION 4(C)(I)(A) OF THE AGREEMENT IS
HEREBY AMENDED BY DELETING SUBSECTIONS (X) AND (Y) THEREOF AND SUBSTITUTING THE
FOLLOWING THEREFOR:

 

“in accordance with Section 4(b), above.”

 


7.                                       SECTION 4(C)(II) OF THE AGREEMENT IS
HEREBY AMENDED BY ADDING THE FOLLOWING SENTENCE AT THE END THEREOF:

 

“In the event that such payments are required to be reduced hereunder, such
payments shall be reduced in the following order:  (1) cash payments not subject
to Section 409A of the Code; (2) cash payments subject to Section 409A of the
Code; (3) equity-based payments and acceleration; and (4) non-cash forms of
benefits, and to the extent any payment is to be made over time (e.g., in
installments, etc.), then the payments shall be reduced in reverse chronological
order.”

 


8.                                       SECTION 4(F) OF THE AGREEMENT IS HEREBY
AMENDED BY DELETING SAID SECTION IN ITS ENTIRETY AND SUBSTITUTING THE FOLLOWING
THEREFOR:

 

“(f)                              ‘Good Reason” shall mean that you have
complied with the ‘Good Reason Process’ (hereinafter defined) following the
occurrence of any of the following events:  (i) a material diminution in your
responsibilities, authority or duties; (ii) a material diminution in your Base
Salary; (iii) a material change in the geographic location at which you provide
services to the Company; or (iv) the material breach of this Agreement by the
Company.  ‘Good Reason Process’ shall mean that (i) you reasonably determine in
good faith that a ‘Good Reason’ condition has occurred; (ii) you notify the
Company in writing of the occurrence of the Good Reason condition within 60 days
of the occurrence of such condition; (iii) you cooperate in good faith with the
Company’s efforts, for a period not less than 30 days following such notice (the
‘Cure Period’), to remedy the condition; (iv) notwithstanding such efforts, the
Good Reason condition continues to exist; and (v) you terminate your employment
within 60 days after the end of the Cure Period.  If the Company cures the Good
Reason condition during the Cure Period, Good Reason shall be deemed not to have
occurred.”

 


9.                                       SECTION 8(E) OF THE AGREEMENT IS HEREBY
AMENDED BY DELETING THE FIRST SENTENCE THEREOF AND SUBSTITUTING THE FOLLOWING
THEREFORE:

 

2

--------------------------------------------------------------------------------


 

“The Company shall cause its rights and obligations hereunder to be assumed by
any person or entity that succeeds to all or substantially all of the Company’s
business or that aspect of the Company’s business in which you are principally
involved and may assign its rights and obligations hereunder to any Company
Affiliate.”

 


10.                                 SECTION 8(K) OF THE AGREEMENT IS HEREBY
AMENDED BY INSERTING THE FOLLOWING AFTER THE WORD “AGREEMENT” AND PRIOR TO THE
WORD “COMPLY” WITHIN THE SECOND SENTENCE THEREOF:

 

“be exempt from, or”

 


11.                                 THE AGREEMENT IS HEREBY AMENDED BY INSERTING
THE FOLLOWING AS A NEW SECTION 8(L) AND RENUMBERING THE REMAINING SECTIONS OF
THE AGREEMENT ACCORDINGLY:

 

“(l)                               Section 409A.

 

(i)                                     Notwithstanding anything in this
Agreement to the contrary:

 

(1)                                  to the extent that any payment or benefit
described in this Agreement constitutes ‘non-qualified deferred compensation’
under Section 409A of the Code, and to the extent that such payment or benefit
is payable upon the termination of your employment, then such payments or
benefits shall only be payable upon your ‘Separation from Service.’  The term
‘Separation from Service’ shall mean your ‘separation from service’ from the
Company, an affiliate of the Company or a successor entity within the meaning
set forth in Section 409A(a)(2)(A)(i) of the Code, determined in accordance with
the presumptions set forth in Treasury Regulation Section 1.409A-1(h); and

 

(2)                                  if at the time of your ‘separation from
service,’ the Company determines that the you are a ‘specified employee’ within
the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent any
payment or benefit that you become entitled to under this Agreement on account
of your separation from service would be considered deferred compensation
subject to the 20 percent additional tax imposed pursuant to Section 409A(a) of
the Code as a result of the application of Section 409A(a)(2)(B)(i) of the Code,
such payment shall not be payable and such benefit shall not be provided until
the date that is the earlier of (A) six months and one day after your separation
from service, or (B) your death.  If any such delayed cash payment is otherwise
payable on an installment basis, the first payment shall

 

3

--------------------------------------------------------------------------------


 

include a catch-up payment covering amounts that would otherwise have been paid
during the six-month period but for the application of this provision, and the
balance of the installments shall be payable in accordance with their original
schedule.

 

(ii)                                  Solely for purposes of Section 409A of the
Code, any installment payments made hereunder shall be considered separate
payments.”

 


12.                                 EXCEPT AS AMENDED HEREIN, THE AGREEMENT IS
HEREBY CONFIRMED IN ALL OTHER RESPECTS AND NOTHING CONTAINED HEREIN SHALL BE
DEEMED A WAIVER OF ANY RIGHT OR ABROGATION OF ANY OBLIGATION OTHERWISE EXISTING
UNDER THE AGREEMENT EXCEPT TO THE EXTENT SPECIFICALLY PROVIDED FOR HEREIN.

 

 

Please indicate your acceptance of this amendment to the Agreement by signing
the enclosed copy of this letter and returning it to me.

 

 

 

METABOLIX, INC.

 

 

 

 

 

 

By:

/s/ Richard P. Eno

 

 

 Richard P. Eno

 

 

 President & CEO

 

 

Accepted and agreed:

 

 

 

 

 

/s/ Oliver P. Peoples

 

Oliver P. Peoples

 

 

 

 

Date:

12/19/2008

 

 

4

--------------------------------------------------------------------------------
